 


109 HRES 178 IH: Honoring the life of Betty Shabazz.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 178 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Rangel submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Honoring the life of Betty Shabazz. 
 
Whereas the Nation honors Betty Shabazz as a wife, mother, educator, and advocate for civil and human rights, women, and the poor; 
Whereas Betty Shabazz, through her life and deeds, has been an inspiration to people around the world; 
Whereas Betty Shabazz was a woman of strength, resilience, perseverance, and grace who overcame the greatest of challenges; 
Whereas Betty Shabazz was born Betty Sanders in Detroit, Michigan, on May 28, 1936; 
Whereas Betty Shabazz met and married the controversial activist and leader El-Hajj Malik El-Shabazz (Malcolm X) in New York in 1958; 
Whereas on February 21, 1965, while pregnant with twins, Betty Shabazz and their four daughters witnessed Malcolm X's assassination; 
Whereas Betty Shabazz exhibited her resiliency and determination as a single mother, raising and educating her six daughters, Attallah, Qubilah, Ilyasah, Gamilah, and twins Malikah and Malaak; 
Whereas Betty Shabazz found the time to become certified as a registered nurse, and to later earn bachelor's and master's degrees and, finally, a doctorate in education administration from the University of Massachusetts; 
Whereas Betty Shabazz joined the administrative staff of Medgar Evers College in Brooklyn, New York, rising to high positions; 
Whereas, while preserving the public memory of her late husband, Betty Shabazz earned a reputation of her own, as an educator, public speaker, and advocate for women, education, and civil and human rights; 
Whereas on June 23, 1997, Betty Shabazz succumbed to injuries suffered in a tragic fire; 
Whereas Betty Shabazz personified the roles of wife, mother, and professional woman; and 
Whereas Betty Shabazz will be forever remembered for her love of family, her commitment to humankind, and for the joy and laughter she brought to all those who knew her: Now, therefore, be it  
 
That the House of Representatives honors the life of Betty Shabazz. 
 
